Citation Nr: 1446203	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  07-38 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome, gastroesophageal reflux disease (GERD), and gastritis, to include as secondary to a service-connected acquired psychiatric disorder. 

2. Entitlement to an increased rating for an acquired psychiatric disorder, to include: post-traumatic stress disorder (PTSD) and major depressive disorder, currently rated as 50 percent disabling.  

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Veteran served on active duty from August 1967 to March 1969.

This matter comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office in Providence, Rhode Island in March 2010 and January 2013.

In February 2013, the Board remanded the Veteran's claim for service connection for a gastrointestinal disorder for additional development.  The directed development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's entire claims file, to include the portions contained in the electronic "Virtual VA" system and Veterans Benefits Management System (VBMS), has been reviewed.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDINGS OF FACT

1. The Veteran has been diagnosed with gastrointestinal conditions that include: gastritis, GERD, hiatal hernia, chronic duodenal inflammation, diarrhea, and colonic polyps.  

2. The evidence is at least in relative equipoise on the question of whether the Veteran has a gastrointestinal disorder that is secondary to his service-connected acquired psychiatric disorders.

3. The Veteran's PTSD and depression have been primarily manifested through symptoms that include: difficulty sleeping, anhedonia, isolation from his wife and others, near continuous depressed mood and anxiety, and difficulty in establishing and maintaining effective relationships. 

4. While the Veteran has reported occasional homicidal ideation and demonstrated periods of impaired judgment, the Veteran has not indicated homicidal intent during the appeal period.  

5. The Veteran's symptoms have not produced occupational and social impairment with deficiencies in most areas.  The Veteran maintains relationships with his cousin, his friends, and he has demonstrated the ability to take care of his wife and perform regular chores and errands.   


CONCLUSIONS OF LAW

1. The Veteran's gastrointestinal condition is due to, or is the result of, his service-connected acquired psychiatric disorder.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

2. The criteria for a rating in excess of 50 percent for PTSD and major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Codes 9411, 9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for an increased disability rating and service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).   The RO provided the Veteran with a VCAA notice letter in July 2009 about how the VA determines increased ratings and effective dates regarding psychiatric conditions.  It is pertinent to note that the Veteran has not pled prejudicial error with respect to the content or timing of VCAA notice, and has demonstrated that he is aware of how to substantiate his claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claims, the Board finds that all necessary assistance has been provided in this case in regard to his claim for an increased rating.  The Veteran's claim contains records of post-service treatment and examinations and statements from the Veteran and his representative.  The Veteran has had a VA examination performed by qualified medical professionals, who reviewed the Veteran's medical records in October 2012.  The examiner explained their findings and conclusions.  The examination and examination report are adequate for the purpose of considering the appropriate ratings for the Veteran's disability.

In that regard, the Board is satisfied that it has the most current assessment of the disability picture for depression and PTSD, and there is no need to obtain another VA examination addressing the severity of the Veteran's condition.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Indeed, as noted in detail below, the updated treatment records regarding his condition since the last VA examination have been associated with the file.  Accordingly, there is no indication of any additional relevant evidence that has not been obtained, and there is no duty to provide another examination or a medical opinion in relation to his claim for an increased rating.  See 38 C.F.R. §§ 3.326, 3.327 (2013).  

Further the Board notes that as the Veteran's claim for service connection for a gastrointestinal condition has been granted that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection for a Gastrointestinal Condition

The Veteran contends that service connection is warranted for a gastrointentestinal disorder, either directly due to service or as secondary to his acquired psychiatric disorder.  The Veteran has reported that he has had difficulty with heartburn and gastrointestinal problems since he was in Vietnam.  He has reported that these problems began when he would drink large amounts of coffee to stay awake while in Vietnam and that he was also very nervous, which he believes made this condition worse.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 3 8 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight. See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

In making all determinations, the Board must fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In the present case, the Board finds that the evidence is at least in a state of relative equipoise in demonstrating that the Veteran has a gastrointestinal disorder that is secondary to his service-connected acquired psychiatric disorder. 

The Veteran's April 2013 VA examination indicates that the Veteran currently has current diagnoses of gastritis, GERD, hiatal hernia, chronic duodenal inflammation, diarrhea, and colonic polyps, which establishes a current disability.  Second, the claims file confirms that the Veteran is service-connected for PTSD and major depressive disorder.  See 38 C.F.R. § 3.310.  Additionally, the Veteran has provided a competent and credible history of gastrointestinal problems, such as heartburn during service.  

The examiner also provided the opinion that the Veteran's condition was at least as likely as not incurred or caused by the Veteran's military service.  The examiner indicated that the Veteran had a long history of gastric distress, which based upon the Veteran's reports dated back to his active service.  The examiner noted the Veteran continued to experience difficulty with upper gastrointestinal distress and testing indicated a chronic inflammatory process.  Further, the examiner reported that it was plausible that the Veteran's PTSD could aggravate his gastritis as anxiety can cause increased production of stomach acids, which can further inflame mucosal tissue.  In support of his opinion, the examiner cited to studies from the University of Maryland defining gastritis and also noted several other articles concerning gastrointestinal disorders.  The examiner stated, however, that while gastritis could be aggravated by PTSD, the esophageal symptoms were most likely related to the history of achalasia which is a disorder of esophageal motility and was first diagnosed in 1989.  

While the Board recognizes that an October 2012 VA examination opinion opined that the Veteran's condition was not caused by or aggravated by his PTSD and were less likely than not related to his military service, the Board finds the April 2013 opinion of greater probative value as the October 2012 opinion is not supported by any rationale.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Significantly, the October 2012 VA examiner based his opinion mainly on the lack of a diagnosis or treatment during service but did not consider the lay testimony of pertinent symptoms during service.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).

Thus, the most probative evidence shows that the Veteran's current gastrointestinal condition, particularly his gastritis, as likely as not began during service.  Accordingly, by extending the benefit of the doubt to the Veteran, service connection for a gastrointestinal disorder is warranted. 

Entitlement to an Increased Rating for an Acquired Psychiatric Condition

In May 2012, the Veteran submitted a claim indicating that his PTSD and major depressive disorder had worsened and that his condition warrants a rating higher than 50 percent for the period of appeal.  The Veteran and his representative have stated that the Veteran is entitled to a higher rating because his condition cause him sleep disturbances, recurrent flashbacks, decreased motivation to complete tasks, and either cause or exacerbate his digestive problems.  The Veteran also reports that his condition causes him to isolate himself from others, particularly his wife of 20 years, and causes disinterest in activities he previously enjoyed.  Unfortunately, the Board finds that the preponderance of the evidence is against the claim and the appeal must be denied.

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In determining a disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  When, after careful consideration of all the obtainable information, a reasonable doubt arises regarding the degree of disability doubt will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

The Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  With regard to adjudicating an increased rating claim, the relevant evidentiary period concerning the state of the disability is from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Upon review, the Board finds that the evidence indicates that the Veteran's symptoms have been consistent throughout the appeal period.   

In September 2011, the Veteran visited a psychiatrist at the Providence VA Medical Center (VAMC).  It was noted that the Veteran lived with his wife, his 48 year old cousin, brother-in-law, and his brother-in-law's friend.  While the Veteran currently lived with his wife, the Veteran indicated that he planned to sell his sports collection to pay for the expenses of moving out.  The Veteran indicated that he liked his brother-in-law's friend but not his brother-in-law.  The Veteran indicated that his brother-in-law was a drug user and would do drug deals regularly.  The Veteran indicated that his probation would be up in July 2012 and then he would be free to go "where he wants to."  The Veteran also reported that his mortgage had increased recently and he cannot afford the increase.  

The Veteran indicated that his mood had not been good lately and that he was anxious because of "what was happening in the house."  The Veteran reported that his sleep was being disturbed by pain in his right knee and his back.  He stated that his appetite was fine and denied suicidal ideation and other psychosis.  The psychiatrist noted the Veteran's speech as fluent and coherent with good eye contact.  His thought was goal-directed but preoccupied with his living situation and his pain.  His mood and affect were reported to be dysphoric and he was reported to have a GAF score of 60.  

In February 2012, the Veteran was seen again by his psychiatrist at the Providence VAMC.  The Veteran noted that he currently was living with his wife, his cousin, and his cousin's friend who had moved in recently.  After his previous visit, the Veteran had given an ultimatum to his wife and told her that either his brother-in-law and his friend leave or he would leave.  His brother-in-law's friend found an apartment in December and was found dead in a drug hotel shortly after either due to robbery or overdose.  His brother-in-law was thrown out and the Veteran reported no problems with the current arrangement.  He did report continued stress due to his wife.  He feels that she complaints a lot, "I can't please her." "If I had no mortgage, I'd be out of there."  His wife is now insulin dependent and he has to act as her caregiver as she won't do things for herself, which he resents.  The wife will just watch TV all day and payment of bills was reported to be very asymmetrical.   The Veteran reported that the bank has been trying to foreclose on his home. 

The Veteran reported that he feels stressed and that he is not sleeping well.  His mood and affect were noted to be dysphoric but he was fully oriented to time, place, and date.  His insight and judgment were noted to be fair and he was assigned a GAF score of 60.  The Veteran's medications were modified and he was encouraged to join the PTSD support group, but he declined stating reasons such as transportation.     

In March 2012, the Veteran visited his primary care physician at the Providence VAMC.  The physician noted that besides the Veteran's chronic pain he was feeling well.  His mood was reported as fair and he did not report any suicidal or homicidal ideation.  The Veteran's depression and PTSD was reported to be stable on his current medications.  

In June 2012, the Veteran returned for treatment with his psychiatrist at the Providence VAMC.  The Veteran reported that he decided to stay with wife because she would lose the house if he moved out.  His stepdaughter and her 4 kids (ages 3 - 14) and her boyfriend with his 4 kids (ages 3 - 15) moved in, despite only 4 bedrooms for 13 people.  The Veteran also noted that his stepdaughter was very unclean and was a drug addict.  Additionally, she was just arrested for shoplifting groceries.  He feels that the only person who helps pay their share is his cousin and the others don't contribute.  The Veteran doesn't want to stay there and is very stressed by the situation but feels incapable of changing it.  

The psychiatrist noted that the Veteran's thought process was preoccupied with his living situation, which the Veteran usually described as disastrous.  The psychiatrist noted that the Veteran's problem solving skills remain an issue.  His GAF score was reported as 60.  The psychiatrist noted that the Veteran did not appear to process his recommendation regarding his living situation and the Veteran indicated that he could not do group therapy because he needs to take his cousin to work.  

In October 2012, the Veteran returned for treatment at the Providence VAMC.  He reported that his wife threw out his stepdaughter about 10 days prior due to her behavior.  Unfortunately, his wife's ex-husband died yesterday of a heart attack and his wife was taking the stepdaughter back as a result.  The Veteran indicated that he was stressed by this and he was ready to "get the hell out."  The Veteran reported feeling stressed and anxious.  He reported that he has "some people that I want to kill" including bank executives and that he has a fantasy about what he would do to them.  The psychiatrist pointed out the dangers of remaining in the home, and the Veteran indicated he is ready to leave.  His GAF score was noted to be 60.  

In October 2012, the Veteran was evaluated during a VA psychiatric examination.  The Veteran was diagnosed with PTSD and major depressive disorder with symptoms that were impossible to differentiate between the two conditions.  A GAF score of 60 was assigned.  The examiner opined that the Veteran's mental disorders caused occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.   

The Veteran indicated to the examiner that he was currently living with his wife, his female cousin, and his dog.  He indicated that he was relieved that his wife had recently "thrown out" his stepdaughter, her children, her boyfriend, and his children.  The Veteran informed his wife that he will move out if they return.  The Veteran indicated that he had worked as a financial auditor at CVS until he retired after 25 years.  He then worked as a chauffeur for 10 years until his chronic back pain forced him to stop in 2001.  The Veteran has been unemployed since that time.  The Veteran indicated that 15 years prior to the examination he spent a year in prison for an assault charge and he recently finished his probation.  The Veteran indicated he does not use any drugs and only has alcohol once per year.  

The examiner noted that the Veteran meets the criteria for a diagnosis of PTSD and that he suffers from symptoms that include: recurrent and distressing recollections of the event, including images, thoughts, or perceptions, recurrent distressing dreams of the event, making persistent efforts to avoid thoughts, feelings, or conversations associated with the trauma, making efforts to avoid activities, places, or people that arose recollections of the trauma, and having feelings of detachment or estrangement from others.  The Veteran endorsed symptoms of difficulty falling or staying asleep, irritability or outburst of anger, exaggerated startle response, depressed mood, anxiety, impaired abstract thinking, and disturbances of motivation and mood. The examiner opined that the Veteran's condition remained at the same level as his previous examination in May 2011 and that the Veteran's psychiatric symptoms more likely than not would result in a moderate impairment of occupational functioning.  Further, the examiner opined that it was less likely than not that the Veteran's psychiatric conditions would render him unable to secure and maintain substantially gainful employment.  

In February 2013, the Veteran returned for treatment at the Providence VAMC.  The Veteran indicated that his stepdaughter was thrown out in October and he doesn't want anything to do with her.  His wife was reported as not doing well.  She falls, her sugars have been "screwed up", and she has been more irritable than normal.  They sleep in different bedrooms and the Veteran indicates she has been losing her memory and her motor skills.  The Veteran indicated that he has been able to complete his usual activities, including: taking pills, running errands, doing chores, and shoveling snow, which hurts his back.  The Veteran's mood was noted to be up and down and his sleep hasn't been "good at all."  He denied suicidal ideation, but that "he just wants to kill some other people."  His mental examination was the same as previous evaluations but his GAF was noted to be 55-60.  

In August 2013, the Veteran lived with his wife, his cousin, a friend, and now another person is living with them as well.  The Veteran describes his ongoing living situation as complicated.  He has continued to live with his wife but feels estranged from her.  He continues to pay the mortgage despite the house being in his wife's name.  He avoided foreclosure that was supposed to occur the morning of the day he came in for treatment.  If foreclosure went through, he was planning to get an apartment with his cousin.  He indicated he hasn't been up to much.  He takes morphine once daily which takes the edge off his pain.  His wife has been in the hospital frequently over the past couple of months due to her condition.

He reported that his mood and anxiety have not been good and that his sleep is wakeful due to his pain.  He denied suicidal ideation but would "like to do some people in though." Mental status examination reported that the Veteran's speech was fast, fluent, and coherent and no gross abnormalities were noted in cognition or memory.  The Veteran's thought process was goal-directed but his thoughts were preoccupied with his living situation and the behaviors of others.  His GAF score was noted to be 55-60.

In January 2014, the Veteran chief complaint was that "I have to get rid of the wife, I really do."  The Veteran was still living with his wife, cousin, and friend, and the new friend that the Veteran described as, "like a stepson."  The Veteran was able to go to the court for a loan modification, which was granted.  He reported that his wife had some of her family over for the holiday, but he stayed in his room for most of it.  He did come out for the meal.  His wife wants to move to Michigan, but the Veteran doesn't want to go there.  He would have to clear the snow, which is difficult given his own physical limitations.  

It was noted that the Veteran's mood remains stressed and that he continues to have anxiety.  The Veteran reported that he now had pain in his right elbow after a recent fall and as result he is taking morphine, but he doesn't like it as much as Percocet.  On mental status examination, the Veteran was noted to have decreased insight and his problem-solving skills were noted to still be an issue.  He denied suicidal ideation and no homicidal ideation was noted.  His GAF score remained 55-60.  

In May 2014, the Veteran returned for a mental health evaluation at the Providence VAMC.  The Veteran reported that his house is being foreclosed on despite reportedly having a court ordered loan modification.  He reported that they are proceeding because he won't give out his social security number.  His other stressor is his wife.  She is not taking care of herself, is incontinent, and the Veteran must tend to her, clean her up, and give her insulin.  Upon mental status examination, the Veteran's psychiatrist noted that the Veteran now had visible male pattern baldness on his previously shaved head.  His speech and eye contact were normal.  His mood was dysphoric and a bit wound up.  No other changes were noted.  His GAF score remained 55-60.

The Board must weigh the credibility of probative value of the competent evidence, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight will not be accorded to each piece of evidence contained in the record, as not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400; 9434.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships. Id. 

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, occupation, or own name. Id. 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). A Veteran's assigned GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See, e.g., Richard, at 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of a Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

The global assessment of functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores of 31-40 reveals some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

After reviewing all of the evidence of record, the Board finds that an evaluation in excess of 50 percent is not warranted at any time during the course of the appeal.  The Veteran's symptoms have not been so frequent and disabling as to result in occupational and social impairment with deficiencies in most areas.  During this period he never was described as having symptoms such as suicidal ideation or intent, obsessional rituals, irrational speech, spatial disorientation, or neglect of personal appearance or hygiene.  While it is noted that the Veteran's hairline had not been maintained as neatly as it had been in the past in May 2014, the Veteran's overall appearance and hygiene was otherwise not remarkable.  Multiple mental status evaluations indicated that the Veteran maintained fluent and coherent speech and no gross abnormalities in cognition or memory were noted.  

The record does indicate near-constant symptoms of depression (depressed mood, failure to take joy in activities he once enjoyed, lethargy), but the evidence does not suggest that these symptoms are so severe as to affecting his ability to function independently, appropriately, and effectively.  The Veteran reported in February 2013 that he had been able to complete routine activities, such as: running errands, doing chores, and shovel snow, even though it hurts his back.  Further, in May 2014 the Veteran indicated that he was able to assist his ailing wife by tending to her, cleaning her up when she was incontinent, and giving her insulin.

Additionally, the record also does not indicate that the Veteran is unable to establish and maintain effective relationships.  While the Veteran repeatedly indicates that he does not have a meaningful relationship with his wife anymore and that he feels increasingly distanced from her, the Board notes that the Veteran has other meaningful relationships in his life.  He has lived with his cousin for years and indicated that if the foreclosure had occurred in August 2013 that he was to planning to get an apartment with his cousin.  Further, the Veteran has shown that he also retains the ability to create and maintain new relationships.  In August 2013, a new person began staying his home and by January 2014 the Veteran indicated that this friend was considered a like a "stepson" to him and his family.  

Though, the Veteran has reported that he isolates himself from others, including during parties thrown by his wife, the file indicates that the Veteran tends to isolate himself from particular people (his wife's step daughter and her family) than from most people, and that the Veteran did attend the dinner portion of at least one of these events.  Further, the evidence indicates that the Veteran is able to go out into public and perform necessary activities such as shop for groceries and run errands.  

The Board recognizes that the Veteran has not worked in several years, but the claims file does not indicate that the Veteran's PTSD or his depression would result in occupational impairment with deficiencies in most areas or total occupational impairment.  The Veteran reports that he runs errands, takes his cousin to work, and performs chores like shoveling snow to the extent that he is physically able.  The Veteran's ability to regularly perform these types of tasks indicates that he would be psychologically capable of performing some type of occupation.  This opinion was supported by the opinion of the October 2012 VA examiner that stated that the Veteran's psychiatric symptoms would result in a moderate impairment of occupational functioning and that it was less likely than not that the Veteran's psychiatric conditions would render him unable to secure and maintain substantially gainful employment.  

The Board does note that certain ideas and actions (such as the Veteran's homicidal ideation towards the executives of the bank that owns his mortgage and his unwillingness to give out his social security number in order to maintain his court ordered loan modification) indicate a more severe level dysfunction than his current 50 percent rating.  However, the Board finds that these incidents are not typical of his overall psychiatric condition and that the overall disability picture is better represented by the 50 percent rating criteria.  The Veteran has indicated that he is able to create and maintain effective relationships during the course of the appeal period and he has also demonstrated that he is able to perform and complete tasks such as give his wife regular insulin injections and perform chores around his home.  Accordingly, the Board finds that the record as a whole does not demonstrate that the Veteran's symptoms are so severe to cause deficiencies in most areas.   

The Veteran's GAF scores also fail to support a higher evaluation.  The Veteran's GAF scores have consistently been in 50s to 60 with the lowest scores of 55-60 being assigned since February 2013.  Throughout the appeal period, he has never been assigned a score of 50 or in the 40s which is indicative of more serious symptoms.  Nor has he been assessed with scores in the 30s, which would be indicative of behavior considerably influenced by delusions or hallucinations, serious impairment in communication or judgment, or an inability to function in almost all areas.

The Board has considered the application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, and no referral is required.  See Thun v. Shinseki, 573 F.3d 1366  (Fed. Cir. 2009). 

The Board also notes that many of the Veteran's reported symptoms are included among those specifically listed in the General Rating Formula for Mental Disorders, pursuant to which his 50 disability rating has been assigned.  See 38 C.F.R. § 4.130. Importantly, the Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment.  Accordingly, in this case, the Board finds that the severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria.  As noted above, many of the symptoms are specifically listed in the General Rating Formula for Mental Disorders, and the others are common psychiatric symptoms that, while not specifically listed, are comparable indicators of the occupational and social impairment contemplated in the Rating Formula.

Here, the rating criteria reasonably describe the Veteran's disability and his symptomatology.   As outlined above, the Veteran has reported nightmares, social isolation, homicidal ideation, and outbursts of anger.  He has also demonstrated impaired judgment.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130 , Diagnostic Code 9411.  The regulations expressly consider each of these symptoms and further allow for other signs and symptoms of PTSD and depression which may result in occupational and social impairment.  In other words, the currently assigned Diagnostic Code adequately contemplates the Veteran's symptoms.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the rating schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Additionally in this case, the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. Aug. 6, 2014).  The Board notes that to the extent that the Veteran or his representative argues that the Veteran has multiple service-connected psychiatric disorders that both of these conditions have been contemplated in the above-referenced rating criteria.  Additionally, to the extent that the Veteran's psychiatric condition affects his service-connected gastro-intestinal disorder, the Board notes that the Veteran will receive a separate rating for this condition, and does not create circumstances that render the schedular rating criteria inadequate. 

Based on the foregoing, the Board finds that the rating currently assigned to the Veteran for PSTD and depression is appropriate throughout the appeal period and that the evidence of record preponderates against a finding in excess of a 50 percent rating.  As such, the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3


REMAND

The Veteran has appealed a claim for a TDIU based upon the effects of his service-connected disabilities.   The Veteran (and his representative) has maintained that his disabilities preclude him from working.  The Board notes that as the Veteran has in this decision been granted service-connected for a gastrointestinal disorder the Regional Office has not had the opportunity to provide a determination regarding whether the Veteran is capable of securing or maintaining a substantially gainful occupation based upon the combined effects of all of his service-connected disabilities.  Further, has not been afforded a TDIU examination since service connection was granted for this disability.  As a result, a new examination must be scheduled to determine the combined effect of all of the Veteran's service-connected disabilities on his ability to maintain substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine if the aggregate effect of the Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment in light of his work history (financial auditor and chauffer) and his education.  

The claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand. A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. Following the above-directed development, re-adjudicate all of the Veteran's claims.  Should the claims not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


